FINAL ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to the Amendments and Response filed April 4, 2022.  Claims 15, 19, 29, 40-42, 47, and 60-64 have been amended and claims 70-71 have been added.  Claims 1, 49-51, and 56 remain withdrawn, while claims 15, 19, 29, 40-42, 47, 60-64, and 66-71 are under consideration herein.  Applicant’s amendments and arguments have been thoroughly reviewed, and have overcome the prior rejections under 35 USC 112(b), in view of the amendment of claims 15 and 60.  Claims 15, 19, 29, 40-42, 47, 60-64, and 66-71 remain/are rejected for the reasons given below, which include new grounds of rejection necessitated by applicant’s amendments.   Any rejections and/or objections not reiterated in this action have been withdrawn.  This action is FINAL.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Election/Restrictions
Applicant’s election without traverse of Group II in the reply filed on September 28, 2018 is again acknowledged.
Claims 1, 49-51 and 56 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on September 28, 2018.
Claim Rejections - 35 USC § 112(b)/second paragraph
THE FOLLOWING ARE NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 15, 19, 29, 40-42, 47, 60-64, and 66-71  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 and its dependent claims (claims 40-42, 47, 60, and 66-71) are indefinite over the recitation of the limitation “detecting that the genetic variant is present in the sample based on at least a portion of the plurality of gDNA sequence reads and at least a portion of the cfDNA sequence reads having differences at a genetic locus in relation to a reference genome”, because this language has multiple different reasonable interpretations, each of which imparts different claim boundaries.  First, the language ‘having differences at a genetic locus in relation to a reference genome” may be interpreted as modifying both the “portion of the plurality of gDNA sequence reads” and the “portion of the cfDNA sequence reads”, or as modifying only the latter.  Second, it is not clear whether the required “differences” are differences between the recited sequence reads and the “reference genome”, or whether this terminology also refers to differences in the gDNA sequence reads as compared to the cfDNA sequence reads at the recited “genetic locus”.  Clarification is therefore required to ensure that it is clear to those of skill in the art what type of “detecting” is sufficient to meet the requirements of the claims (and it is noted that what is encompassed by the remainder of the claim is affected by what constitutes a “genetic variant” in subsequent method steps requiring the genetic variant).  
Claim 19 and its dependent claims (claims 29, 61-64, and 68-69) are indefinite over the recitation of the limitation “detecting that the genetic variant is present in the sample based on at least a portion of the plurality of gDNA sequence reads and at least a portion of the cfDNA sequence reads having differences at a genetic locus in relation to a reference genome”, because this language has multiple different reasonable interpretations, each of which imparts different claim boundaries.  First, the language ‘having differences at a genetic locus in relation to a reference genome” may be interpreted as modifying both the “portion of the plurality of gDNA sequence reads” and the “portion of the cfDNA sequence reads”, or as modifying only the latter.  Second, it is not clear whether the required “differences” are differences between the recited sequence reads and the “reference genome”, or whether this terminology also refers to differences in the gDNA sequence reads as compared to the cfDNA sequence reads at the recited “genetic locus”.  Clarification is therefore required to ensure that it is clear to those of skill in the art what type of “detecting” is sufficient to meet the requirements of the claims (and it is noted that what is encompassed by the remainder of the claim is affected by what constitutes a “genetic variant” in subsequent method steps requiring the genetic variant).  
	Claims 19, 29, 61-64, and 68-69 are also indefinite over the recitation in independent claim 19 of the limitation “determining, by the one or more computers and based on the first allelic frequency, a first genotype at the genetic locus based on one or more predetermined criteria”.  This language is confusing, as if the “first genotype” is to be determined “based on the first allelic frequency” (as is initially stated), it is not clear what is meant by the subsequent recitation “based on one or more predetermined criteria”.  Particularly, it is not clear how the language “based on one or more predetermined criteria” is further limiting; reasonable interpretations of this language include some type of requirement that amounts to a further limitation of “the first allelic frequency”, as well as entirely separate criteria (but without a clear indication as to what these may be); it also appears that this language may simply be a typographical error (given the clear statement that determining is “based on the first allelic frequency”.  Further clarification is therefore required. 
	Claim 42 is indefinite over the recitation of the limitation “wherein the second genotype comprises identifying....”.  Although this appears to be a typographical error, the language is indefinite as it is not clear how the “second genotype” could perform a method step.  The rejection could be overcome by amending the claim to recite “wherein determining the second genotype comprises identifying....”.  
Claim 47 is indefinite over the recitation of the limitation “method of claim 15, comprises determining whether....”.  This language does not make clear what is being further limited by the language “comprises determining whether”.  Again, this appears to be a typographical error; the manner in which the claim is further limiting of claim 15 requires further clarification.
 	Claim 71 is indefinite because it is unclear how the “filtering” of the claim further limits the method of claim 15.  Particularly, while the language “filtering a portion of the gDNA molecules derived from the sample” is clear, the further language “until an amount of gDNA molecules corresponding to the sample is less than about 5% of total DNA molecules derived from the sample” does not make clear what activities are being required relative to the method steps of claim 15.  The initial requirements of claim 15 are gDNA “from a sample of a subject with cancer”, and cfDNA molecules “from the sample” (which gDNA and cfDNA are then employed in the claimed method).  Claim 71 appears to be directed to some type of manipulation of either the original sample, or of the gDNA obtaining for use in claim 15, however the recitation “an amount of gDNA molecules corresponding to the sample is less that about 5% of total DNA derived from the sample” is confusing, given that there is no prior requirement for “total DNA derived from the sample” (only gDNA and cfDNA), and given that the term “gDNA molecules corresponding to the sample” does not clearly relate back to other terminology in the claims (such that what is encompassed by this is unclear).  Further clarification is required.  
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
THE FOLLOWING INCLUDES NEW GROUNDS OF REJECTION NECESSITATED BY APPLICANT’S AMENDMENTS:
Claims 15, 19, 29, 40-42, 47, 60-64, and 66-71 are rejected under 35 U.S.C. 103 as being unpatentable over Lo et al (US 2014/0100121 A1 [10 April 2014; previously cited) in view of Dunham et al (NIH Public Access Author Manuscript of Cold Spring Harbor Protoc. 2013(9):.doi:10.1101/pdb.prot074187 [2013]; previously cited).  
It is reiterated that it is not clear at the present time what does/doesn’t meet the requirements of the “genetic variant” of the claims, given the indefiniteness of the language of independent claims 15 and 19 “detecting that the genetic variant is present.....in relation to a reference genome” (as discussed in the indefiniteness rejections above).  
It is also again noted that the term “constitutional DNA”, which is frequently employed by Lo et al, is taught by Lo et al as being “any source of DNA that is reflective of the genetic makeup with which a subject is born” (paragraph 45); thus, this term is equivalent to the term “germline DNA” employed in the present application.  (It is also noted that Lo et al also teach that such constitutional DNA may be obtained from, e.g., healthy blood cells, buccal cells, and hair roots (paragraph 45)).
Lo et al disclose methods for determining the frequency of somatic mutations in a biological sample from a subject being screened or monitored for cancer (see entire reference, particularly the summary at paragraphs 7-12)).  With regard to the language of the independent claims requiring a subject “having cancer”, Lo et al clearly teach such a subject; see again paragraphs 7-12, noting, e.g., Lo et al’s statement that embodiments of the invention “can observe a frequency of somatic mutations in a biological sample (e.g., plasma or serum) of a subject undergoing screening or monitoring for cancer, when compared with that in the constitutional DNA of the same subject” (paragraph 7).  In embodiments, Lo et al disclose analysis of a biological sample comprising cell free DNA by quantitating genetic variant frequencies in sequence tags obtained using the sample and comparing those frequencies to the constitutional genome to classify the sample with respect to cancer level (see paragraphs 10-11, 50-51, 56-57, 60-70).  
With particular regard to the “providing” of independent claims 15 and 19, Lo et al teach that the constitutional DNA genome (CG) analyzed to perform their methods “may be in cells from the sample that includes the cell-free DNA” (such as an initial blood sample separated into components)(see paragraph 62); Lo et al also teach separate analysis of gDNA and cfDNA (even via separate platforms); see, e.g., paragraphs 62-65.  Again with regard to the step a), Lo et al clearly teach that preferred embodiments of their methods apply to subjects being tested or monitored for cancer; see again paragraphs 7-12, noting, e.g., Lo et al’s statement that embodiments of the invention “can observe a frequency of somatic mutations in a biological sample (e.g., plasma or serum) of a subject undergoing screening or monitoring for cancer, when compared with that in the constitution DNA of the same subject” (paragraph 7).  Lo et al provide examples of analyzing cell free DNA (from plasma or serum) from the subject for genetic variations, and employing the “same platform” or a “different analytical platform” to analyze the subject’s constitutional or gDNA, providing an example in which blood cells may be used as a source of the gDNA ‘when a non-hematological malignancy is suspected” (see paragraphs 61-65).  Lo et al also disclose embodiments in which tumor DNA and gDNA (“constitutional DNA”) sequences are simultaneously determined, with relative counts of sequence tags being relied upon to ascertain the presence of cancer associated mutations in the cell free tumor DNA (see, e.g., paragraph 95).  
Regarding the subsequent steps of “differentially tagging” and “sequencing” in each of the independent claims, as well as the new activities of “detecting that the genetic variant is present....in relation to a reference genome”, and (via use of a computer) of identifying sequence reads for both gDNA and cfDNA, determining first and second allelic frequencies of the variant (relative to a reference genome) in cfDNA and gDNA, respectively (corresponding to a first genotype of the cfDNA and a second genotype of the gDNA that is the germline genotype), and “analyzing, by the one or more computers, the first genotype with respect to the second genotype to call the genetic variant as a germline variant or a somatic variant”, Lo et al disclose:
a) high-throughput sequencing of both CG and cell-free DNA fragments to quantitate genetic variants and classify them (i.e., “call” them) as germline or somatic (which encompasses determining germline genotype as well); see, e.g., paragraphs 63-70; see also paragraphs 95-96, 159-165), with Lo et al clearly disclosing embodiments in which comparisons with a reference genome (including one that is “not from the subject”, as required by dependent claim 64) are employed to achieve their genotyping, allelic frequency determination, etc. (see entire reference, particularly paragraphs 12, 48, 61-66, and 78-81); and
b) the use of sequencing method in which adapters are attached to fragments to facilitate sequencing (see, e.g., paragraphs 42 and 236-239), as well as the ligation of adapters (via sticky end ligation) as an element of high throughput sequencing of both gDNA and cfDNA libraries (paragraphs 236-239).
With regard to the requirement of the claims for ‘calling a genetic variant”, and the final steps of analyzing “to call the genetic variant as  germline variant or a somatic variant”, Lo et al clearly disclose determining whether allelic frequency is or is not consistent with germline genotype, and calling a variant as germline when consistent with germline genotype or as somatic when inconsistent with germline genotype (see, e.g., paragraphs 56-58; 65-70; 85-87; 95-119).  Furthermore, regarding the requirement of the claims for the activities of “determining”, “identifying”, and “analyzing” that is achieved “by one or more computers”, Lo et al clearly disclose sequencing and calling/identifying of variants via a computer as a preferred embodiment (see, e.g., Fig. 1 and the description thereof at paragraph 61, which states “any of the methods described herein may be totally or partially performed with a computer system including one or more processors; see also paragraphs 101 and 307-313, which provide more detailed guidance regarding the use of computer in particular steps, etc.).  
With further regard to independent claim 19 – to the extent that the claim may in some way require the use of “one or more predetermined criteria” -  Lo et al also disclose embodiments in which additional genotyping of gDNA is undertaken only if a particular threshold of allelic frequency (i.e., a type of predetermined criterion) is met in the cfDNA, and the calling of the variant (which encompasses comparison with a reference genome) occurs after such further genotyping; for example, Lo et al teach requiring “at least a specified number of variants at a locus before that locus is counted” (and thus further analyzed) (paragraph 108).  With regard to the limitation of a “pre-determined criterion indicative of heterozygosity”, it is noted that a preferred embodiment of such a criterion is set forth in dependent claim 29 (which recites instances in which “the first allelic frequency....is between about 30% and about 70%”).  Lo et al disclose determining genotypes of any detectable allelic frequency, and further disclose determining genotypes in the specified range as a cutoff, which is sufficient to suggest that which is claimed (see, e.g., Lo et al’s teaching of determining a locus as homozygous when one nucleotide “appears at a sufficient percentage (e.g., 70% or greater)”, and as heterozygous when two alleles each appear 30%-40% of the time (paragraph 44), thus disclosing and suggesting a range of “between about 30% and about 70%”).  It is also noted that Lo et al also disclose evaluating and comparing with a threshold the “concentration of the variant at each locus” (paragraph 119) (see also the discussion of cut off values in sections VI-VII).  
Lo et al thus teach methods meeting all of the requirements of independent claims 15 and 19 as amended, with the exception of the requirement that gDNA and cfDNA molecules be tagged with distinguishable first and second pluralities of barcodes (which barcodes are further employed in differentiating gDNA and cfDNA sequence reads).  
Dunham et al that incorporating the use of barcoded adaptors into high throughput sequencing (including in particular Illumina sequencing) allows for the simultaneous high throughput sequencing of multiple targets of interest, saving both time and money when performing such analyses (see entire reference, particularly the Introduction at page 1, discussion at pages 12-14, and Figures 1-2).  Dunham et al provide guidance with regard to preparation of barcoded adaptors (page 3), and with regard to ligation of adaptors via a blunt end method (see pages 5-7) (it is also reiterated that Lo et al disclose the preparation of sequencing libraries via the use of adaptors ligated via a sticky end approach; see paragraphs 238-239).
In view of the teachings of Dunham et al, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Lo et al so as to have included the use of distinguishable, barcoded adaptors – ligated either via the method of Lo et al or the method of Dunham et al – as taught by Dunham et al.  An ordinary artisan would have been motivated to have made such a modification for the benefits of allowing for the ready differentiation of sequencing products via the identifiable barcodes (as taught and exemplified by Dunham et al), and for the further more general benefits of saving time and money in performing such sequencing (again as taught by Dunham).  
Regarding dependent claim 29, it is reiterated that Lo et al teach such a preferred pre-determined criteria, as discussed above.  Regarding claims 40 and 61, Lo et al disclose the use of a probabilistic function in genotype determination; see, e.g., paragraphs 133-135; 149-150).  Regarding dependent claims 41-42 and 62-63, it is noted that the claims do not require any further actions/manipulations, but simply specify what is indicated by specified allele percentages if or when a specified condition is met (which conditions are not requirements of the claims).  It is further noted that Lo et al disclose how to identify heterozygosity as compared to homozygosity via determining allele percentages (see, e.g., paragraph 44).  Regarding claim 47, Lo et al disclose interpreting results as specified in the claim, i.e., classifying/calling a variant as somatic when inconsistent with germline genotypes, and as germline when consistent with germline genotypes (see again, e.g., paragraphs 56-57, 68-70).  Regarding claim 64, Lo et al teaches the use of separate reference genome for aligning sequencing reads; see, e.g., paragraphs 17, 48, 66, 69, 79-81 of Lo et al.  Regarding dependent claims 68-69, it is reiterated that Dunham et al teach blunt end ligation of adaptors and Lo et al teach sticky end ligation of adaptors; both of these methods were well-known in the art before the effective filing date of the claimed invention, and both would have been obvious choices to achieve successful attachment of barcoded adaptors, given the teachings of Lo et al and Dunham et al (regarding the successful use of each such method in achieving adaptor ligation as an element of high throughput sequencing).  
Regarding new claim 70, as well as claims 60, 66-67, and 71, it is noted that Lo et al further teach that “one could incorporate size information on the sequenced fragments into the interpretation of the data”, noting that “tumor-derived DNA is shorter than the non-tumor-derived DNA in plasma”, and that “size data will be readily available if one performs paired-end sequencing of the plasma DNA” (see paragraph 230).  Lo et al teach both focusing on data obtained from shorter DNA fragments as compared to longer fragments, and the use of physical size fractionation prior to sequencing (see paragraphs 230-231).   Thus, Lo et al also teach methods that include differentiation of cfDNA from gDNA based on lengths (suggesting the further limitations of claim 70), and provide motivation to physically fractionate samples to achieve concentration of target DNA (such as cfDNA for analysis of cancer associated mutations).  Among the techniques for fractionating taught by Lo et al is the use of ‘size-exclusion spin columns”, which encompasses a type of filtering, meeting the requirements of claim 71.  One of ordinary skill in the art would also readily recognize that such size exclusion to increase cfDNA and provide a sample containing primarily target cfDNA would necessarily result in a smaller amount of gDNA; while Lo et al do not teach precise amounts of cfDNA and gDNA, the teachings of Lo et al are sufficient to suggest concentrating cfDNA in such a manner that only trace amounts of gDNA would remain, which would produce samples meeting requirements of claims 60, 66, and 67 (it is reiterated that claim 15 never specifies use of an initial sample, but only materials obtained therefrom; thus, the method may be practiced using cfDNA and gDNA obtained from any type of input sample originating with material from a subject having cancer). 
The Reply of April 11, 2022 traverses the prior rejections under 35 USC 103 based upon the combination of Lo et al and Dunham et al on the following grounds.
The reply summarizes new limitations added to the claims (Reply pages 9-10), and urges that these new claim features are not taught or suggested by the cited art.  The reply summarizes some of the teachings of Lo et al (Reply page 10), and emphasizes literal differences in language between individual sections of the Lo et al reference and the specific language of the amended claims (Reply pages 10-17).  Applicant further urges that the teachings of Dunham do not “make up for the deficiencies of Lo with respect to amended claims 15 and 19” (Reply page 17).
These arguments have been thoroughly considered but are not persuasive.  Initially, it is noted that the amended claims are now rejected for the reasons given in the revised rejection above.  With regard to Applicant’s lengthy comparisons of the specific language of the method steps of the claims with the disclosure of Lo et al, while the examiner agrees that the language employed by Lo et al in their disclosure is not identical to applicant’s claim language, and that Lo et al do not, e.g., set forth in a single paragraph or single section of their disclosure methods identical to those claimed, the fact that Lo et al do not use the same precise language employed by applicant in the claims - and disclose features of the claimed invention at different locations in the reference while teaching various preferred embodiments of their methods - does not render the claims non-obvious over the teachings of Lo et al in view of Dunham et al.  As discussed in MPEP 2123, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments” (citing to Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.)).  In the present case, the claimed invention is in fact directed to methods employing preferred steps as taught by Lo et al to achieve the same objectives taught by Lo et al, with the main difference between the teachings of Lo et al and the claims being the modification of employing barcodes to differentiate between cfDNA and gDNA (a modification which would necessarily involve differences in the specific manner in which products were identified, but which are simply elements of the different specific functioning of a method in which barcodes are employed, as taught in prior art).  With particular regard to the issue of allelic frequency, it is noted that applicant’s specification employs this terminology in referring to the general concept of variant frequency in cfDNA, which may simply be based on a comparison of “relative frequency of the genetic variant in the gDNA and the cfDNA” (see paragraph 11); thus, what is taught by Lo et al is sufficient to meet the requirements of applicant’s claims.  It is also reiterated that the requirements of the new “detecting that the genetic variant....” step of each of the independent claims are entirely unclear, which further renders all of the subsequent new claim language relying on this step (i.e., reciting the genetic variant) unclear and imprecise.  Thus, based on the present understanding of the claims, the teachings of Lo et al in view of Dunham et al are clearly sufficient to suggest what is claimed.  It is noted that the Dunham et al reference was relied upon for its teachings of the use and benefits of barcoded adaptors (as indicated in the rejection), not for teachings related to any asserted deficiencies in the teachings of Lo et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Benesova et al (Analytical Biochemistry 433:227-234 [June 2012]; cited herein) disclose various methods for extraction/purification and analysis of cell-free tumor DNA (see entire reference).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA B JOHANNSEN whose telephone number is (571)272-0744. The examiner can normally be reached Monday-Friday, 8:30 am-2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at (571)272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DIANA B JOHANNSEN/Primary Examiner, Art Unit 1634